Allowance
	This is an updated Notice Allowance to replace the Examiner’s Amendment mail date March 10, 2022.
Response to Amendment
	Applicant’s amendments are sufficient to overcome prior art of record and place the application in condition for allowance.
Allowable Subject Matter
Claims 1-9 and 11-13 are allowed.
Drawings
The drawings were received on May 26, 2020. These drawings are sufficient.


Reasons for Allowance
The most remarkable prior arts on record are to Chang Korean Patent Application KR101761741 and Irani-Cohen et al. U.S. Patent Application Publication 2018/0144821.
Chang is directed to a food menu analysis and recommendation system capable of recommending a proper food menu to a customer by using nutrition information, harmfulness information, and intake information of food in a menu and physical constitution information of the customer. The system includes: a food requirement planning system demanding food ingredients in accordance with food bill of material (F-BOM) information of food ingredients, food bill of process (F- BOP) information including cooking processes and hours, food master data, raw ingredient stock information, and ingredient supply information; a menu order system providing at least one food menu, through a menu database of a restaurant, and placing an order for food from a menu selected by a user; a user information system receiving and storing basic information, disease information, physical constitution information, and previous order information of the user; and a menu analysis and recommendation system recommending a proper food menu item for the user by interconnecting the food requirement planning system, the menu order system, and the user information system. Chang., Abstract.
lrani-Cohen et al. is directed to systems, methods, and computer-readable non-transitory storage medium for protecting a patient from adverse reaction to a food ingredient are provided. The system derives a first confidence level data indicating a probability of the patient having adverse reaction to the food ingredient from the patient's medical data. The system obtains food ingredient information comprising a second confidence level data indicating a probability of the food ingredient existing in the food item. Based on the first and second confidence level data, the system generates a safety level for the patient to consume the food item. Then, the system can cause a machine to take an

action associated with the food item according to the generated safety level or display a recommendation to the patient. Irani-Cohen et al., Abstract.
Chang nor Irani-Cohen et al. teach the limitations of the claimed invention, wherein, the generating of the personalized menu includes calculating a value using the amount of an ingredient included in a dish in the menu information and the level of the allergic reaction of the user to the ingredient; and when the calculated value is equal to or larger than a criterion value, generating a changed dish in which the amount of the ingredient in the dish is reduced such that the calculated value becomes below the criterion value, and the personalized menu includes, the changed dish.
Moreover, Chang, Irani-Cohen et al. or none of the prior art of record remedies the deficiencies found in Chang and Irani-Cohen et al. or could be combined with any other reference to produce the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akiyama, Japanese Patent Application Publication JP2006079209A discusses a dish ordering terminal device 2 having a display means has a screen control means 101 for providing control of a screen displayed in the display means. Based on information about the dishes obtained and information about the allergy that the user ordering the dishes has, a menu display screen including dishes not containing food to which the user is allergic as well as dishes that can be made with or without the food to which the user is allergic or with other foods is displayed by the display means. Solution.
Gluck, U.S. Patent Application Publication 2015/0199776 discusses a method and apparatus for providing food to a patron, such as a restaurant patron, is provided. The method includes receiving a set of food sensitivity and preference query responses from the patron, employing the computing device to evaluate a proposed target restaurant set of dish offerings, or menu, in view of the set of food sensitivity and preference query responses and determine a patron specific menu based on the proposed target restaurant set of dish offerings and the set of food sensitivity and preference query responses, and providing the patron specific menu to the patron based on the evaluation and determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/               Primary Examiner, Art Unit 3687